It seems to me that the complaint does contain sufficient allegations of ultimate facts to sustain the cause of action. For instance, the allegation that the individual defendants, as officers and directors, sold the assets of the defendant Morana Incorporated, so that they themselves personally profited and the defendant Morana Incorporated sustained loss, is an allegation of ultimate fact sufficient to state a cause of action, even though the words “ Wrongfully and improperly ” were entirely omitted. Since they were officers and directors, they could not profit at the expense of the corporation.
It follows that the court at Special Term Was right in refusing to dismiss the complaint and all the orders appealed from should be affirmed.
Martin, J. I concur with Mr. Justice Finch. In addition to those set forth in his opinion, there are other allegations which I believe are sufficient to sustain the complaint.
The first two orders reversed, with ten dollars costs and disbursements, and the motions granted, with ten dollars costs, with leave to the plaintiff to serve an amended complaint within twenty days from service of order upon payment of said costs.
Appeals from remaining four orders dismissed, without costs.